DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 8-10, 13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 May 2022.
3.	Applicant’s election without traverse of Species 1 (Figs. 1-23, 57, 58), claims 1-7, 11, 12, 14 and 16-20 in the reply filed on 20 May 2022 is acknowledged.

Specification
4.	The disclosure is objected to because of the following informalities:
	Paragraph [00171], line 6, it appears “221” should read – 2211 --.
	Paragraph [00171], line 8, it appears “221” should read – 2211 --.
	Paragraph [00171], line 9, it appears “2111” should read – 22111 --.
	Paragraph [00171], line 16, it appears “221” should read – 2211 --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-6, 11, 12, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 2006-158814 (hereinafter Kamata et al.).
	As for claim 1, Kamata et al. discloses in Figs. 3 and 4 a fixed terminal or base station 16, “adapted for cooperating with a cleaning robot having a mop member that is configured to mop a floor” (not positively recited; but see Figs. 1 and 2), the base station 16 comprising a base station body (Figs. 3 and 4) and a mop member cleaning device (can be convex portions 22 and/or by cleaning liquid; paragraphs [0027] and [0028]) arranged on the base station body (Figs. 3 and 4), and the mop member cleaning device being configured to clean the mop member (paragraphs [0027] and [0028]); wherein the base station further comprises a cleaning fluid supply device (water storage tank 26 and/or cleaning liquid tank 27; Fig. 3) configured to supply cleaning fluid for cleaning the mop member; and a dirty fluid collection device (tank 32 for storing the liquid after cleaning) configured to collect the cleaning fluid after the base station cleans the mop member (Figs. 1 and 2; paragraph [0027]).
	As for claim 2, wherein the mop member cleaning device comprises a cleaning notch (cleaning tank 21) the cleaning notch 21 is configured to place the mop member during the process of the mop member cleaning device cleaning the mop member (Figs. 1-4; paragraph [0028]). 
As for claim 3, wherein the mop member cleaning device further comprises a fluid inlet structure 28 configured to conduct the cleaning fluid for cleaning the mop member to be sprayed on the mop member (Figs. 3 and 4; paragraph [0027]).
As for claim 4, wherein the mop member cleaning device further comprises a fluid discharge structure which can be fluid communication holes 34 and/or cavity 35 configured to discharge dirty cleaning fluid therethrough after cleaning the mop member outside of the cleaning notch (Fig. 4; paragraphs [0014], [0015], [0029] and [0030]).
As for claim 5, wherein the cleaning fluid supply device 26 and/or 27 is connected with the fluid inlet structure 28 (Fig. 3), and the dirty fluid collection device 32 is connected with the fluid discharge structure (can also be pump 33 that pumps the dirty liquid into dirty fluid collection device 32; Fig. 3; paragraph [0027]).
As for claim 6, wherein the cleaning fluid supply device comprises a first storage unit water (storage tank 26 or cleaning liquid tank 27) and a first power device (pipes 29 and valves 30, 31 supply/inject fluid; Fig. 3), the first storage unit 26 or 27 is configured to store the cleaning fluid, the first power device 29, 30, 31 is configured to drive the cleaning fluid to flow to the cleaning notch from the first storage unit 26 or 27 (Fig. 3; paragraph [0027]). It is noted claim 6 recites limitations in the alternative (“and/or” on line 4).
As for claim 11, Kamata et al. also discloses a cleaning robot system, comprising a cleaning robot 1 (paragraph [0019]), the cleaning robot 1 comprising a moving device (wheel(s) 9) that is configured to drive the cleaning robot 1 to move on floor, and a cleaning device (cleaning tools 12, 12) that is configured to clean the floor, the cleaning device comprising a mop device (cleaning tools 12, 12 can use cloth material such as nonwoven fabric; paragraph [0023]), the mop device comprising at least one mop unit (cleaning tools 12, 12), the at least one mop unit comprising a mop member (cleaning tools 12, 12 can use cloth material such as nonwoven fabric as stated) that is configured to mop the floor, wherein, the cleaning robot system further comprises the base station according to claim 1 (see claim 1 above; Figs. 1-4).
As for claim 12, wherein the cleaning robot system further comprises a lifting mechanism (slope 18; paragraph [0024]), the lifting mechanism is arranged on the base station 16 (Fig. 3), the lifting mechanism 18 is configured to lift a forward end and/or a rearward end of the cleaning robot 1 (Figs. 1 and 3). It is noted claim 12 recites limitations in the alternative (“and/or” on line 3).
As for claim 14, wherein, the mop device further comprises a mop drive mechanism (cleaning tool motor 2 and/or gearbox 13; paragraph [0021]), the cleaning robot 1 comprises a chassis 10 (Fig. 1), the mop drive mechanism is configured to drive the mop member (cleaning tools 12, 12) of the at least one mop unit (cleaning tools 12, 12) to rotate relative to the chassis 10 (paragraph [0021]). It is noted claim 14 recites limitations in the alternative (“and/or” on line 4).
As for claim 16, wherein, a number of the at least one mop unit (cleaning tools 12, 12) is two (Fig. 2), the mop drive mechanism 2, 13 is configured to drive mop members of the two mop units to rotate around a vertical axis (Figs. 1 and 2; paragraph [0021]); wherein, the mop members of the two mopping units (cleaning tools 12, 12) are clearly rotatable in a same direction or in opposite directions around the vertical axis relative to the chassis 10. It is noted claim 16 recites limitations in the alternative (“or” on line 5).
As for claim 20, the first storage unit comprises two containers 26, 27, one (26) of the two containers being configured for containing water and the other (27) of the two containers being configured for containing a cleaning agent (Fig. 3; paragraphs [0027] and [0033]). It is noted claim 20 recites limitations in the alternative (“or” on lines 3 and 6).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al.
	As for claim 7 reciting wherein the cleaning fluid supply device 26 and/or 27 and the dirty fluid collection device 32 are arranged at a top of the base station body, such limitation is deemed well within the capabilities of one skilled in the art (if not already) for optimum design considerations, e.g., for enabling efficient flow of cleaning fluid to the mop member cleaning device. In any case, the cleaning fluid supply device and the dirty fluid collection device are arranged, respectively, located at left and right sides of the base station body (Fig. 3); and the dirty fluid collection device 32 further comprises a second power device (pump 33), the second power device is configured to pump the cleaning fluid after cleaning the mop member into the second storage unit 32 for the purpose of storage (paragraph [0027]).

11.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. in view of CN 205607493 (hereinafter Zhai et al.).
	Kamata et al. discloses all of the recited subject matter as previously recited above with the exception of wherein the base station further comprises a fluid level detection device, the fluid detection device configured to detect a fluid level of the cleaning fluid and wherein the fluid level detection device comprises a first conductive element, a second conductive element and a third conductive element, the first conductive element is configured for detecting capacitance value of environment, the second conductive element and the third conductive element are both arranged in the first storage unit and/or the second storage unit, the second conductive element is configured for detecting capacitance difference caused by a fluid level change of the cleaning fluid, and the third conductive element is configured for detecting capacitance value of the cleaning fluid. Zhai et al. teaches in Fig. 4, for example, the concept for providing a fluid level detection device (under the section “Fourth, capacitive” pertaining to well known ways to monitor or detect fluid level of a liquid utilizing the capacitance characteristic of liquid), the fluid detection device configured to detect a fluid level of the cleaning fluid and wherein the fluid level detection device comprises a first conductive element, a second conductive element and a third conductive element (see various electrodes A, B, C, D at different levels in liquid tank 100 in Fig. 4), the first conductive element is configured for detecting capacitance value of environment, the second conductive element and the third conductive element can both be arranged in the first storage unit and/or the second storage unit, the second conductive element can be configured for detecting capacitance difference caused by a fluid level change of the cleaning fluid, and the third conductive element can be configured for detecting capacitance value of the cleaning fluid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Kamata et al. with a fluid level detection device, the fluid detection device configured to detect a fluid level of the cleaning fluid and wherein the fluid level detection device comprises a first conductive element, a second conductive element and a third conductive element, the first conductive element is configured for detecting capacitance value of environment, the second conductive element and the third conductive element are both arranged in the first storage unit and/or the second storage unit, the second conductive element is configured for detecting capacitance difference caused by a fluid level change of the cleaning fluid, and the third conductive element is configured for detecting capacitance value of the cleaning fluid as suggested by Zhai et al to monitor or detect a fluid level of the cleaning fluid.

Allowable Subject Matter
12.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 19 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 19, in particular, wherein the first conductive element and the second conductive element are configured to correct detection data of a detected fluid level according to a following formula: (see formula in claim 19), wherein H represents a final level obtained, C2 represents a capacitance value measured by the second conductive element when there is fluid in the first storage or the second storage unit, C20 represents a capacitance value measured by the second conductive element when there is no fluid in the first storage unit or the second storage unit, C3 represents a capacitance value measured by the third conductive element, C1 represents a capacitance value measured by the first conductive element; and Ɣ represents a correction parameter.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romanov et al. and Damrath et al. are pertinent to a cleaning robot with base station arrangement.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





									/RANDALL E CHIN/                                                                                                                                  Primary Examiner, Art Unit 3723